IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40984
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS LOPEZ-MOCTEZUMA,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-01-CR-74-1
                        --------------------
                            June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Lopez-Moctezuma has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Lopez-Moctezuma has not filed a response to counsel’s

motion and brief.   Our independent review of the record and

counsel’s brief shows that there are no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40984
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.